Citation Nr: 0500023	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  02-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with marked instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened and 
denied the claim on the merits.  Although the RO adjudicated 
the issue on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  In this case, the Board finds the claim was 
properly reopened and that final adjudication on the merits 
is warranted without additional development.

In November 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In December 2004, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.


FINDINGS OF FACT

1.  The veteran has provided competent and credible testimony 
regarding an injury to his right knee during active service 
in March 1945, as well as the continuing right knee symptoms 
he experienced thereafter.

2.  The evidence as to whether the veteran's current 
degenerative joint disease with marked instability of the 
right knee is related to the in-service right knee injury and 
the continuing right knee symptoms is in relative equipoise.


CONCLUSION OF LAW

The veteran's degenerative joint disease with marked 
instability of the right knee was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the provisions of the VCAA as it applied to his 
claim by correspondence dated in April 2001.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, service records show the veteran reported he 
injured his right knee in March 1945 and that the injury 
resulted in a physical defect.  The veteran's January 1946 
discharge examination, however, revealed no musculoskeletal 
defects.  Discharge records show the veteran served in the 
European theater of operations during World War II and was 
awarded the combat infantryman badge.  In his January 1946 
claim for VA compensation benefits the veteran complained his 
knee was easily overexerted and occasionally wobbled from 
side to side.  Service connection was denied in a February 
1946 rating decision.

In correspondence dated in July 2000 the veteran, in essence, 
requested his service connection claim be reopened.  He 
asserted that he had right knee problems that had persisted 
since active service.  In support of his claim he submitted a 
statement from a fellow serviceman who recalled the veteran 
having injured his knee.  VA treatment reports dated in 
August and September 2000 noted diagnoses of severe 
degenerative joint disease of the right knee.

VA examination in August 2001 included a diagnosis of 
degenerative joint disease with marked instability of the 
right knee.  The examiner noted that the veteran's report of 
injury in March 1945 was not medically substantiated by his 
discharge examination in January 1946 and that he reported 
his knee had not bothered him after service for approximately 
25 years.  It was the examiner's opinion that it could not be 
stated that the veteran's present right knee disorder was as 
likely as not related to his right knee injury during active 
service.

In a July 2002 statement the veteran's private chiropractor, 
Dr. B.L.B., stated the veteran's right knee degenerative 
joint disease could be related to the trauma he incurred 
during combat duty.  

At his personal hearing in November 2004 the veteran 
testified that he sustained a right knee injury during active 
service when he jumped off a tank.  He stated he treated the 
knee at that time by wrapping it and that he continued to 
treat the knee in that manner for several years after 
service.  He reported he first received medical treatment for 
this disorder with Dr. B.L.B. approximately 10 years after 
service.

Based upon the evidence of record, the Board finds the 
veteran's degenerative joint disease with marked instability 
of the right knee was incurred as a result of an injury 
during active service.  Medical etiology opinions obtained in 
this case are both in favor of and against the claim as to 
service incurrence.  The Board finds the evidence is in 
relative equipoise.  In such situations, the benefit of the 
doubt is to be applied in the claimant's favor.  Therefore, 
entitlement to service connection for degenerative joint 
disease with marked instability of the right knee is 
warranted. 


ORDER

Entitlement to service connection for degenerative joint 
disease with marked instability of the right knee is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


